Title: To Benjamin Franklin from Samuel Wharton, 19 December 1764
From: Wharton, Samuel
To: Franklin, Benjamin


Dear sir
Philada. Decr. 19 1764
When I wrote you last, I must confess, I did not expect, That the Protesters would attempt to answer the Remarks, or Indeed? That they would [injure?] their Cause, so much, as to let an anonymous Reply appear, in their Behalf.
The History of this Matter, as I am informed, is thus, The Protestors, at the Instigation of the Chief Justice, determined an Answer should appear and That They would sign it. But Dickenson, who heretofore was the most forward in publishing his Name, greatly disapointed Them, By refusing to do it, upon this Occasion. He was induced thereto, By William Morris of Trenton, Mr. Joseph Richardson [the Member] and some Others of his Relations representing to Him, The Injury He was doing Himself; as the prop—y Party dare not, desert Chew and That almost, all the Quakers, were attached to Gallaway. Allison, Ewing, Smith and Edward Shippen junior, I have Reason to think, were the Club of Geniuses, which composed that Compilation of Billingsgate and Misrepresentation, called an Answer. They will not, however, I dare say, fa[torn] Tho’ They are so generously called upon, by your cordial Friend, Mr. Hughs, In this Days Papers. I went to Burlington on Saturday last, to confer with the Governor, On a Publication of this Sort. Which He approved of and immediately assayed a Draft of it and On Monday, He came to Town with Me to consult with Messrs. Gallaway, James, Hughs and Evans, concerning it.
I flatter myself, the Plan will please you; As it is putting your Character, upon a fair Tryal, by your Country and in effect, silencing the insidious and poisonous Insinuations, of your rancorous and savage Enemies. The protesters expected, That their anonymous Answer, would be productive of One to Theirs and That Then, They should have a fair Opportunity, of adding to the Load of Lies and Malice, with which, They had so copiously abused your Reputation; But Mr. Hughs’s calling upon Them, In the Manner He has, Either to avow the Performance, Or take the Shame of it, To Themselves, must infallibly involve our peerless Chief Justice and his partizans, into great Distress; For He and [the other] Protesters, cannot adopt it, As it abounds with so much, fustian, bare faced Compliment to Themselves and neither Smith nor Allison, will be so fool Hardy, As to lend their religious and reverend Names, to patronize so infamously virulent and flagrant, a Libel. Therefore, if some person of Character, will not Own the Performance, It will undoubtedly reflect, the greatest Disreputation, upon the proprietary Party, both in England and America. But should Any One, join Issue and undertake to support those Assertions, which They have published as Facts, There will be the most happy Opportunity of proving the Contrary and delineating to the Publick, The many very important Services, You have, for a Series of Years, almost unceasingly, been doing, his Majesty and the Province.
Pardon Sir, This Intimation?
I am told, That Our Chief Justice declared last Week at Mr. Growdon’s, That He wished, He had [not] signed the Protest. If He did it, then, I am convinc’d, He will more sincerely wish it, When He comes to reflect On, the Conseque[nce of] his shamfull, nameless, Answer and Especialy, As He is now publickly, called upon, To Own it.
Dickenson appears likewise, To be in a penitent Mood. For a few Days ago, He told Mr. Rhoads, That He would not serve as a Member of Assembly, any longer, then this year, for that, He had been used very ill, By Messrs. Norris and Pemberton. The first, He alledges, earnestly press’d Him to publish his Speech and the Other, was constantly inflaming Him. The former, He says, He now perceives, prompted Him to serve his Purposes and as They did not succeed, He has retired pretty clear, of publick Clamor and The latter, He discovers, to be a vindictive Man, Who has lost his Interest, with both Quakers and Others.
Mr. Dickenson’s Declaration and Conduct, I think, require no Comment As They are clearly expressive, of much Folly and great Want, of either, Principle or Firmness.
You will doubtless, before this reaches you, have heared of what Colonel Bouquet has done—which is certainly as much [as] any Person could, considering, That Bradstreet did not join Him. I am sorry however to inform you, That The Shawanese Hostages have run off from Pittsburg. That Tribe very reluctantly gave their Hostages, As I am well advised and The Reason assigned, is, That They were not in want of Necessarys, occasioned by French Traders going from the Illinois, into their Country, to supply Them.
It is as I mentioned in my last, of the highest Consequence, The taking Possession of that Country immediately; for Until, That is done—We cannot promise Ourselves any permanent Peace with the Indians, Either on the Ohio or in the Neighbourhood of Lakes Erie, Michigan &c.; as it is always, in the Power of the French, to infuse unfavorable Notions against Us and supply Them, with Cloathing and Ammunition; I therefore hope, General Gage will immediately, fall upon some probable Plan, to establish an English Garrison at the Illinois. What renders the Defection of the Shawanese, The more alarming, is, That Colonel Bouquet sent some Canada Indians, with One Owens, (The Person, Who appeared before the Commissioners and claimed the Reward for scalping so many Indians) to invite the Hostages to return to Fort Pitt; When unfortunately some Difference arose between One of Them and this Owens, Who immediately took up his Riffle and shot Him dead, upon the Spott.

I hope however, my next Letter will afford you, a more pleasant Relation, in respect to the Shawanese; As Mr. Croghan, is now with the General, waiting his Orders to proceed to the Ohio, to hold a Treaty with the Indians. The Delawares and Mingos are in a very mild Disposition and desirous of a Confirmation of the Peace.
The first Division of the Pennsylvania Forces (and the Prisoners) are arrived at Lancaster and are to Morrow, To be paid off and disbanded and the Other, it is thought, is by this Time, got to Carlisle.
Our Governor, I am told, says, He has Proposals to lay before the House; But He swears, He never will present Them—possibly, His Chief Justice, may prevail upon Him, To make Them known to the Assembly, At their next Meeting; But the Faction is at present in high Spirits, As They give Out, since the October packet, is arrived, That there is not the least Fear, of a Change of Goverment &c. My Father begs to be remembred to you. He is in good Health, ardently praying, for that Change, which Only will restore Peace to a divided and most distracted Province. I am Dear Sir, with the sincerest Regard your faithfull and assured Friend
Saml Wharton
Dr. Benjamin Franklin.
 
Endorsed: S. WhartonDec. 19. 1764
